DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
Applicant’s submission filed 11/20/2020 has been entered. The claims 1-12 have been amended. The claims 13-15 have been cancelled. The claims 1-12 are pending in the current application. 

Response to Arguments
Applicant’s arguments with respect to the amended claim 1 and similar claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hallberg US-PGPUB No. 2011/0114647 (hereinafter Hallberg) in view of Seeley et al. US-PGPUB No. 2014/0126829 (hereinafter Seeley).  
Re Claim 1: 
Hallberg RFID reader can be modified by Seeley’s RFID reader (imaging device). 
Hallberg in combination with the highlighted claim limitation taught by the imaging device of Seeley teaches an augmented reality vessel system comprising: 
a double walled vessel configured for use with an AR display device (Hallberg FIG 1 and FIG. 4), the AR display device includes including a video screen for providing an augmented reality image thereon (Hallberg Paragraph 0048 “an electronic display 120 may be provided in the retail establishment that indicates a cumulative resources saved….customers could set a usual beverage that would appear on the POS terminal such that they simply need to ask for the usual when purchasing their favorite beverage”. 
Hallberg teaches that the text information about the container is presented on the video screen while Seeley teaches displaying the text information about the container as well as displaying both the text information and 3D the container image including the real image and the filled-in virtual image. 
Seeley teaches at FIG. 4E and Paragraph 0037 that the controller 220 causes the touch display 215 to display an image 435 of the label of the selected bottle 415 and at Paragraph 0059-0063 that these images could be then displayed as a complete bottle rendering….this will allow display device 1100 to display to the user a simulated 3D image of a portion of the bottle, or even the whole bottle to be created and display to a user of the system….a viewing device 1200 could be used to provide real-time display of wine cabinet….then representations of the bottles can be overlaid on the representation of the wine cabinet 100) and a camera or scanner for scanning an AR target (Hallberg FIG. 4), said double walled vessel being configured for disposition within an ambient atmosphere (Paragraph 0008 “placing an RFID tag in between the walls of the beverage container” and Paragraph 0033 “the volume contained by the outer cup 30 is larger than that contained by the inner cup 12 to accommodate the paper insert 20 between inner cup 12 and outer cup 30 when the inner cup 12 is placed coaxially within outer cup 30 and to provide for an insulating air gap”) and comprising: an inner sidewall including an outer surface (outer surface of the inner cup 12 of FIG. 1); an outer sidewall including an inner surface (inner surface of the outer cup 30 of FIG. 1); an isolated a space located between said inner and outer surfaces, said space being isolated from said ambient atmosphere (Hallberg FIG. 1 and Paragraph 0033-0034 “the volume contained by the outer cup 30 is larger than that contained by the inner cup 12….to provide for an insulating air gap….the upper rim 18 and 36 of inner cup 12 and outer cup 30 when nested together may be sealed to a rim ring 41 to define a sealed volume between outer cup 30 and inner cup 12 containing the paper insert 20”); and an AR target located in said isolated space (RFID tag 28 located within the air gap of the inner cup 12 and the outer cup 30 of FIG. 1 and Paragraph 0033), wherein said AR target has a visible image and is isolated from the ambient atmosphere (Paragraph 0032 “an RFID tag 28 attaches to an inner surface of the paper insert 20 behind the scan target 26 by an adhesive label or other means” and Paragraph 0033 that outer cup 30 is constructed of a transparent or translucent thermoplastic suitable for injection molding….scan target 26 could be printed directly on RFID tag 28 and Paragraph 0037 the RFID tag 28 may be attached to a card 73…..and scan target 26 the former shielded by cover 40), said AR target being configured to be visible through at least one of said inner sidewall and said outer sidewall from the ambient atmosphere (Paragraph 0032 “an RFID tag 28 attaches to an inner surface of the paper insert 20 behind the scan target 26 by an adhesive label or other means”), whereupon said AR target can be imaged or scanned by the camera or scanner of the AR display device in the ambient atmosphere through at least one of said inner sidewall and said outer sidewall to produce an electronic signal indicative thereof (FIG. 4); and 
software operative in response to said electronic signal to cause said video screen to provide an augmented reality image thereon (Hallberg Paragraph 0040-0046 “a stored program 100 executing…on the reader 80 and 100b, on the point-of-sale terminal 82 and 100c or on the processor 94 of the Web server 92…the reader 90 reads UID from the RFID tag 28…this amount may be updated through the point-of-sale terminal 82…under the control of the consumer who augments this balance using a credit card for an online transaction…the output information may also provide a current balance number for the consume” and Paragraph 0048 “an electronic display 120 may be provided in the retail establishment that indicates a cumulative resources saved….customers could set a usual beverage that would appear on the POS terminal such that they simply need to ask for the usual when purchasing their favorite beverage”. 
Hallberg teaches that the text information about the container is presented on the video screen while Seeley teaches displaying the text information about the container as well as displaying both the text information and 3D the container image including the real image and the filled-in virtual image. 
Seeley teaches at FIG. 4E and Paragraph 0037 that the controller 220 causes the touch display 215 to display an image 435 of the label of the selected bottle 415 and at Paragraph 0059-0063 that these images could be then displayed as a complete bottle rendering….this will allow display device 1100 to display to the user a simulated 3D image of a portion of the bottle, or even the whole bottle to be created and display to a user of the system….a viewing device 1200 could be used to provide real-time display of wine cabinet….then representations of the bottles can be overlaid on the representation of the wine cabinet 100).
For providing an AR image thereon is only a use purpose in the claim limitation, Hallberg’s electronic display 120 at least provides a usual beverage appearing on the POS terminal and thus implicitly teaches a video screen for providing an augmented reality image thereon (Paragraph 0048 “an electronic display 120 may be provided in the retail establishment that indicates a cumulative resources saved….customers could set a usual beverage that would appear on the POS terminal such that they simply need to ask for the usual when purchasing their favorite beverage”). 
Seeley explicitly teaches the claim limitation of a video screen for providing an augmented reality image thereon (Seeley teaches at FIG. 4E, FIG. 16b-16c and FIG. 17 displaying AR image thereon and Seeley teaches at FIG. 4E and Paragraph 0037 that the controller 220 causes the touch display 215 to display an image 435 of the label of the selected bottle 415 and at Paragraph 0059-0063 that these images could be then displayed as a complete bottle rendering….this will allow display device 1100 to display to the user a simulated 3D image of a portion of the bottle, or even the whole bottle to be created and display to a user of the system….a viewing device 1200 could be used to provide real-time display of wine cabinet….then representations of the bottles can be overlaid on the representation of the wine cabinet 100). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated the imaging device of Seeley’s teaching of 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that said AR target is selected from the group consisting of a two dimensional target and a 3 dimensional target.
However, Seeley further teaches the claim limitation that said AR target is selected from the group consisting of a two dimensional target and a 3 dimensional target (Seeley teaches at FIG. 17 and Paragraph 0050 a handheld computing device 800 can be used to scan and use information stored in a one, two or three-dimensional universal product code (UPC) label printed on the bottle of wine to identify and/or obtain information regarding the bottle of wine associated with the bottle of wine, e.g., a RFID tag).
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that said double walled vessel is a drinking vessel, and wherein said hollow isolated space is annular.
Hallberg FIG. 1 and Paragraph 0033-0034 “the volume contained by the outer cup 30 is larger than that contained by the inner cup 12….to provide for an insulating air gap….the upper rim 18 and 36 of inner cup 12 and outer cup 30 when nested together may be sealed to a rim ring 41 to define a sealed volume between outer cup 30 and inner cup 12 containing the paper insert 20”).
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that said AR target is a three dimensional target comprising a cylindrical or conical shaped sleeve.
However, Hallberg further teaches the claim limitation that said AR target is a three dimensional target comprising a cylindrical or conical shaped sleeve (Hallberg FIG. 1 and Paragraph 0033-0034 “the volume contained by the outer cup 30 is larger than that contained by the inner cup 12….to provide for an insulating air gap….the upper rim 18 and 36 of inner cup 12 and outer cup 30 when nested together may be sealed to a rim ring 41 to define a sealed volume between outer cup 30 and inner cup 12 containing the paper insert 20”).
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that said sidewall of at least one of said outer vessel and said inner vessel is transparent or translucent.
However, Hallberg further teaches the claim limitation that said sidewall of at least one of said outer vessel and said inner vessel is transparent or translucent (Hallberg teaches at Paragraph 0033 that outer cup 30 is constructed of a transparent or translucent thermoplastic suitable for injection molding….scan target 26 could be printed directly on RFID tag 28 and Paragraph 0037 the RFID tag 28 may be attached to a card 73…..and scan target 26 the former shielded by cover 40 and at FIG. 1 and Paragraph 0033-0034 “the volume contained by the outer cup 30 is larger than that contained by the inner cup 12….to provide for an insulating air gap….the upper rim 18 and 36 of inner cup 12 and outer cup 30 when nested together may be sealed to a rim ring 41 to define a sealed volume between outer cup 30 and inner cup 12 containing the paper insert 20”).
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 6 except additional claim limitation that said sidewall of at least one of said outer vessel and said inner vessel is formed of a plastic material.
However, Hallberg further teaches the claim limitation that said sidewall of at least one of said outer vessel and said inner vessel is formed of a plastic material (Hallberg teaches at Paragraph 0033 that outer cup 30 is constructed of a transparent or translucent thermoplastic suitable for injection molding….scan target 26 could be printed directly on RFID tag 28 and Paragraph 0037 the RFID tag 28 may be attached to a card 73…..and scan target 26 the former shielded by cover 40 and at FIG. 1 and Paragraph 0033-0034 “the volume contained by the outer cup 30 is larger than that contained by the inner cup 12….to provide for an insulating air gap….the upper rim 18 and 36 of inner cup 12 and outer cup 30 when nested together may be sealed to a rim ring 41 to define a sealed volume between outer cup 30 and inner cup 12 containing the paper insert 20”).
Re Claim 8: 

However, Hallberg further teaches the claim limitation that said space is configured to protect said AR target from external damage, staining, or other degradation in said ambient atmosphere (Hallberg teaches at Paragraph 0033 that outer cup 30 is constructed of a transparent or translucent thermoplastic suitable for injection molding….scan target 26 could be printed directly on RFID tag 28 and Paragraph 0037 the RFID tag 28 may be attached to a card 73…..and scan target 26 the former shielded by cover 40 and at FIG. 1 and Paragraph 0033-0034 “the volume contained by the outer cup 30 is larger than that contained by the inner cup 12….to provide for an insulating air gap….the upper rim 18 and 36 of inner cup 12 and outer cup 30 when nested together may be sealed to a rim ring 41 to define a sealed volume between outer cup 30 and inner cup 12 containing the paper insert 20….this volume provides thermal barrier promoting reduced heat flow through the side walls 16 and 34….the latter permitting ready washing of the beverage container by the consumer without damage to the insert 20 or RFID tag 28”). 
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that said augmented reality image overlays an image of said AR target with augmented content.
However, Seeley further teaches the claim limitation that said augmented reality image overlays an image of said AR target with augmented content (Seeley teaches at FIG. 4E and Paragraph 0037 that the controller 220 causes the touch display 215 to display an image 435 of the label of the selected bottle 415 and at Paragraph 0059-0063 that these images could be then displayed as a complete bottle rendering….this will allow display device 1100 to display to the user a simulated 3D image of a portion of the bottle, or even the whole bottle to be created and display to a user of the system….a viewing device 1200 could be used to provide real-time display of wine cabinet….then representations of the bottles can be overlaid on the representation of the wine cabinet 100).
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that said augmented content comprises a still image or a video image and wherein said still image or said video image may be accompanied by audio.
However, Seeley further teaches the claim limitation that said augmented content comprises a still image or a video image and wherein said still image or said video image may be accompanied by audio (Seeley teaches at Paragraph 0061 that in place of an image a text or audible description could be shared if that is preferred by the user over viewing an image and at Paragraph 0065 that if one of the user’s friends had an opinion of a bottle than can be recorded and then later recalled by the user. Seeley teaches at Paragraph 0059-0063 that these images could be then displayed as a complete bottle rendering….this will allow display device 1100 to display to the user a simulated 3D image of a portion of the bottle, or even the whole bottle to be created and display to a user of the system….a viewing device 1200 could be used to provide real-time display of wine cabinet….then representations of the bottles can be overlaid on the representation of the wine cabinet 100).
Re Claim 11: 

However, Seeley further teaches the claim limitation that said AR display device is selected from the group consisting of smartphones, tablets, computers, goggles, glasses, head-sets, smart watches and other wearables (Seeley teaches at Paragraph 0049 that imaging device 1000 could be a tablet, smart phone, smart glasses, or other imaging/storage device including cameras).
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that said AR target is selected from the group consisting of a two dimensional target and a 3 dimensional target.
However, Seeley further teaches the claim limitation that said AR target is selected from the group consisting of a two dimensional target and a 3 dimensional target (Seeley teaches at FIG. 17 and Paragraph 0050 a handheld computing device 800 can be used to scan and use information stored in a one, two or three-dimensional universal product code (UPC) label printed on the bottle of wine to identify and/or obtain information regarding the bottle of wine associated with the bottle of wine, e.g., a RFID tag).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hallberg US-PGPUB No. 2011/0114647 (hereinafter Hallberg) in view of Seeley et al. US-PGPUB No. 2014/0126829 (hereinafter Seeley) and Finke et al. US-PGPUB No. 2016/0075479 (hereinafter Finke).  

Re Claim 5: 

However, Finke further teaches at FIGS. 1-2 the claim limitation that said double walled vessel is of a generally cuboid shape, wherein said sidewall of said inner vessel includes a portion that is generally planar, wherein said sidewall of said outer vessel includes a portion that is generally planar and wherein at least a portion of said isolated space is located between said generally planar portion of said outer vessel and said generally planar portion of said inner vessel. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have modified Hallberg’s the cylindrical double-walled cup by the cuboid shape of Finke as the container can be made in any desirable shape. One of the ordinary skill in the art would have been motivated to have provided a container of any desirable shape. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/JIN CHENG WANG/Primary Examiner, Art Unit 2613